COLLATERAL SHARING AGREEMENT

THIS COLLATERAL SHARING AGREEMENT, dated as of June 6, 2006, is among NATIONAL
CITY BANK (“National City”), in its capacity as the collateral agent under the
Credit Agreement referred to below (in such capacity, together with any
successors or assigns, the “Collateral Agent”), J.P. MORGAN TRUST COMPANY,
NATIONAL ASSOCIATION, as Trustee under the Indentures described below (in such
capacity, together with any successors or assigns, the “Trustee”), FERRO
CORPORATION, an Ohio corporation (the “Company”), and each other Person listed
on the signature pages hereto as an “Obligor”.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of June 6, 2006 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Designated Borrowers from
time to time party thereto (together with the Company, each individually, a
“Borrower” and collectively, the “Borrowers”), the various financial
institutions and other Persons from time to time party thereto (the “Credit
Facility Lenders”), Credit Suisse, Cayman Islands Branch, as the Term Loan
Administrative Agent, National City, as the Revolving Loan Administrative Agent
and the Collateral Agent, and Keybank National Association, as the Documentation
Agent, the Company, together with certain additional Obligors, has executed and
delivered the Credit Facility Pledge Agreement in favor of the Collateral Agent
whereby the Company and the other Obligors have granted security interests in
certain personal property (the “Personal Property Collateral”) to the Collateral
Agent;

WHEREAS, pursuant to the terms of the Credit Agreement, the Company, together
with certain additional Obligors, has executed and delivered one or more
mortgages in favor of the Collateral Agent whereby the Company and the other
Obligors have granted liens upon certain real property (the “Real Property
Collateral”) to the Collateral Agent;

WHEREAS, the Company and the Trustee are parties to (i) that certain Indenture,
dated as of May 1, 1993, by and between the Company and the Trustee (as
successor-in-interest to Society National Bank) and (b) that certain Indenture,
dated as of March 25, 1998, by and between the Company and the Trustee (as
successor-in-interest to Chase Manhattan Trust Company, National Association)
(each as amended, supplemented, amended and restated or otherwise modified from
time to time, an “Indenture” and, collectively, the “Indentures”);

WHEREAS, Section 1008 of each Indenture requires the Company, in connection with
its incurrence of certain Debt secured by a mortgage, pledge, lien, security
interest, conditional sale, title retention agreement or other similar
encumbrance on any Principal Domestic Manufacturing Property of the Company or
any Domestic Subsidiary, or any shares of stock or Debt of any Domestic
Subsidiary, to grant equal and ratable liens upon and security interests in
certain Common Collateral to the Trustee to secure the Outstanding Securities;

WHEREAS, pursuant to Section 1008 of each Indenture, the Company, together with
certain additional Obligors, has executed and delivered the Indenture Pledge
Agreement in favor of the Trustee whereby the Company and the other Obligors
have granted security interests in the Personal Property Collateral to the
Trustee;

WHEREAS, pursuant to Section 1008 of each Indenture, the Company, together with
certain additional Obligors, has executed and delivered one or more mortgages in
favor of the Trustee whereby the Company and the other Obligors have granted
liens upon the Real Property Collateral to the Trustee;

WHEREAS, the Personal Property Collateral and the Real Property Collateral are
each Common Collateral and thereby governed by the terms of this Agreement;

WHEREAS, it is contemplated by the parties hereto that the Company and certain
additional Obligors may grant Liens in additional Common Collateral from time to
time, which additional Common Collateral also will be governed by the terms of
this Agreement;

WHEREAS, the parties hereto are entering into this Agreement to establish, inter
alia, certain rights, limitations and the relative priorities of the Trustee and
the Collateral Agent with respect to the Common Collateral.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Agreement to Recitals; Definitions. The parties hereto acknowledge
and agree to each of the Recitals set forth above, which Recitals are hereby
incorporated in and made a part of this Agreement. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and the plural form of the terms
indicated):

“Agreement” means this Collateral Sharing Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.

“Bankruptcy Code” means title 11 of the United States Code (11 U.S.C. §101 et
seq.), as in effect from time to time and any successor statute and shall also
mean each other law or structure of similar application in any jurisdiction in
which an Obligor (or its assets) is located.

“Borrower” or “Borrowers” is defined in the recitals.

“Capital Stock” means, (a) in the case of a corporation, any and all capital or
corporate stock, including shares of preferred or preference stock of such
corporation, (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) in respect of corporate or capital stock, (c) in the case of a
partnership or limited liability company, any and all partnership or membership
interests (whether general or limited) and (d) any other interest or
participation that confers on a person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.

“Cash Collateral” means any Common Collateral consisting of cash or cash
equivalents, any security entitlement (as defined in the UCC) and any financial
assets (as defined in the UCC).

“Claims” means, collectively, the Credit Facility Secured Claims and the
Indenture Secured Claims.

“Collateral Agent” is defined in the preamble.

“Collateral Agent Standstill Notice” is defined in Section 2.4(b).

“Collateral Agent Standstill Period” is defined in Section 2.4(b).

“Collateral Documents” means, collectively, the Credit Facility Collateral
Documents and the Indenture Collateral Documents.

“Common Collateral” means the Personal Property Collateral, the Real Property
Collateral and any other asset of the Company or any other Obligor in which the
Company or such other Obligor has granted, or does subsequently grant, a Lien to
each of the Trustee and the Collateral Agent.

“Company” is defined in the preamble.

“Control Collateral” means any Common Collateral consisting of a certificated
security (as defined in the UCC), investment property (as defined in the UCC), a
deposit account (as defined in the UCC) and any other Common Collateral as to
which a Lien is required to be perfected through possession or control by the
secured party.

“Credit Agreement” is defined in the recitals; provided that the term Credit
Agreement shall also include any renewal, extension, refunding, restructuring,
replacement or refinancing thereof (whether with the original collateral agent
and lenders or another collateral agent or agents or other lenders, whether
provided under the original Credit Agreement or any other credit or other
agreement or indenture and whether entered into concurrently with or subsequent
to the termination of the prior Credit Agreement) (such document executed in
connection therewith a “Replacement Credit Agreement”).

“Credit Facility Collateral Documents” means the Credit Facility Pledge
Agreement and all other security agreements, mortgages, pledge agreements,
collateral access agreements, control agreements or other documents delivered by
any Obligor to the Collateral Agent (or any other Credit Facility Secured Party)
to secure the Credit Facility Secured Claims.

“Credit Facility Documents” means the Credit Agreement, the Credit Facility
Collateral Documents and the other Credit Documents (as defined in the Credit
Agreement).

“Credit Facility Event of Default” means an “Event of Default” as defined in the
Credit Agreement.

“Credit Facility Lenders” is defined in the recitals.

“Credit Facility Pledge Agreement” means the Pledge and Security Agreement,
dated as of June 6, 2006, made by certain Obligors in favor of the Collateral
Agent, as amended, supplemented, amended and restated or otherwise modified from
time to time (and shall include any other Pledge and Security Agreement executed
pursuant to a Replacement Credit Agreement).

“Credit Facility Secured Claims” means (a) all Indebtedness outstanding under
one or more of the Credit Facility Documents and (b) all other Obligations (as
defined in the Credit Agreement). Credit Facility Secured Claims shall include
all interest accrued or accruing (or which would, absent the commencement of an
Insolvency or Liquidation Proceeding in respect of any obligor of such Credit
Facility Secured Claims, accrue) after the commencement of an Insolvency or
Liquidation Proceeding in respect of any obligor of such Credit Facility Secured
Claims in accordance with and at the rate specified in the Credit Agreement
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding. To the extent any payment with respect to
the Credit Facility Secured Claims (whether by or on behalf of any Obligor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the Obligations (as defined in the Credit Agreement) or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred.

“Credit Facility Secured Parties” means the “Secured Parties” under, and as
defined in, the Credit Agreement and shall include each other Person on behalf
of whom the Collateral Agent holds a Lien securing the Credit Facility Secured
Claims.

“Debt” is defined in the Indentures.

“Discharge of Credit Facility Secured Claims” means payment in full in cash of
the Credit Facility Secured Claims (other than Credit Facility Secured Claims
consisting of contingent indemnification obligations under the Credit Facility
Documents), delivery of cash collateral in an amount not exceeding 100% of the
undrawn aggregate amount of all such outstanding letters of credit or backstop
letters of credit in respect thereof in compliance with the terms of the Credit
Agreement, in each case, after or concurrently with termination of all
commitments to extend credit thereunder other than in connection with the
execution and delivery of a Replacement Credit Agreement.

“Discharge of Indenture Secured Claims” means payment in full in cash of the
Indenture Secured Claims (other than Indenture Secured Claims consisting of
contingent indemnification obligations under the Indenture Documents) in
compliance with the terms of the applicable Indenture.

“Domestic Subsidiary” is defined in the Indentures.

“Holder” is defined in the Indentures.

“Indebtedness” is defined in the Credit Agreement.

“Indenture” or “Indentures” is defined in the recitals.

“Indenture Collateral Documents” means the Indenture Pledge Agreement and all
other security agreements, mortgages, pledge agreements, collateral access
agreements, control agreements or other documents delivered by any Obligor to
the Trustee to secure the Indenture Secured Claims.

“Indenture Documents” means, collectively, the Indentures and the Indenture
Collateral Documents.

“Indenture Event of Default” means an “Event of Default” as defined in the
Indentures.

“Indenture Pledge Agreement” means the Pledge and Security Agreement, dated as
of June 6, 2006, by certain Obligors, in favor of the Trustee, as amended,
supplemented, amended and restated or otherwise modified from time to time.

“Indenture Secured Claims” means, (i) the principal of (and premium, if any) and
interest (including default interest, if any) on any Outstanding Securities, and
(ii) all other obligations and liabilities owing by the Company under the
Indentures (including, without limitation, indemnities, fees and other amounts
payable thereunder, including, without limitation, the obligation of the Company
to reimburse the Trustee for reasonable compensation, expenses, disbursements
and advances as described in Section 607 of each Indenture), whether primary,
secondary, direct, contingent, fixed or otherwise, in all cases whether now
existing, or hereafter incurred or arising. Indenture Secured Claims shall
include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency or Liquidation Proceeding in respect of any
obligor of such Indenture Secured Claims, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in respect of any obligor of such Indenture
Secured Claims in accordance with and at the rate specified in the Indentures
whether or not the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding. To the extent any payment with respect to
the Indenture Secured Claims (whether by or on behalf of any Obligor, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the Indenture Secured Claims or part thereof originally intended to be satisfied
shall be deemed to be reinstated and outstanding as if such payment had not
occurred.

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to such Person as a debtor, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to such Person as a debtor or with respect to any substantial part
of their respective assets, (c) any liquidation, dissolution, reorganization or
winding up of such Person whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of such Person.

“Liens” mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“National City” is defined in the preamble.

“Obligors” means, in respect of the Credit Facility Secured Claims, the Company
and each of its Subsidiaries party to a Credit Facility Document and, in respect
of the Indenture Secured Claims, the Company and each of its Subsidiaries party
to an Indenture Document.

“Outstanding Securities” is defined in the Indentures.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Personal Property Collateral” is defined in the recitals.

“Pledged Stock Collateral” means, collectively, the Capital Stock pledged to the
Collateral Agent under the Credit Facility Pledge Agreement and the Capital
Stock pledged to the Trustee under the Indenture Pledge Agreement.

“Proceeds” means (a) all “proceeds” as defined in the UCC with respect to the
Common Collateral and (b) whatever is recoverable or recovered when Common
Collateral is sold, exchanged, collected or disposed of, whether voluntarily or
involuntarily.

“Principal Domestic Manufacturing Property” is defined in the Indentures.

“Real Property Collateral” is defined in the recitals.

“Remedies Proceeds” is defined in Section 3.6.

“Secured Parties” means, collectively, the Credit Facility Secured Parties and
the Trustee.

“Subsidiary” of any person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.

“Trustee” is defined in the preamble.

“Trustee Standstill Notice” is defined in Section 2.4(a).

“Trustee Standstill Period” is defined in Section 2.4(a).

“UCC” means the Uniform Commercial Code, as at the time in effect in any
applicable jurisdiction.

ARTICLE II

LIEN PRIORITIES

SECTION 2.1 Acknowledgment. The Collateral Agent, for and on behalf of itself
and the other Credit Facility Secured Parties, acknowledges and agrees that the
Company and certain additional Obligors have granted (and may subsequently
grant) to the Trustee, for the benefit of the Trustee and the Holders under the
Indentures, Liens upon the Common Collateral, and the Collateral Agent hereby
consents thereto.  The Trustee acknowledges and agrees that the Company and
certain additional Obligors have granted (and may subsequently grant) to the
Collateral Agent, for the benefit of the Collateral Agent and the other Credit
Facility Secured Parties, Liens upon the Common Collateral, and the Trustee
hereby consents thereto. 

SECTION 2.2 Priority. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens granted to the Collateral Agent or any
other Credit Facility Secured Party on the Common Collateral or of any Liens
granted to the Trustee on the Common Collateral, and notwithstanding any
provision of the UCC, or any applicable law regarding the avoidance or setting
aside of any Lien granted to the Collateral Agent or any other Credit Facility
Secured Party in the Common Collateral or the Credit Facility Documents or the
avoidance or setting aside of any Lien granted to the Trustee in the Common
Collateral or the Indenture Documents, or any other circumstance whatsoever,
(i) the Collateral Agent, on behalf of itself and the other Credit Facility
Secured Parties, agrees that any Lien on the Common Collateral securing the
Credit Facility Secured Claims now or hereafter held by the Collateral Agent and
the Credit Facility Secured Parties, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be pari passu
in priority to any Lien on the Common Collateral securing the Indenture Secured
Claims, and (ii) the Trustee agrees that any Lien on the Common Collateral
securing the Indenture Secured Claims now or hereafter held by the Trustee,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be pari passu in priority to any Lien on the
Common Collateral securing the Credit Facility Secured Claims.

SECTION 2.3 Prohibition on Contesting Liens.

(a) Prior to the Discharge of Credit Facility Secured Claims, the Trustee agrees
that it shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency or Liquidation Proceeding), the validity, priority (as established by
Section 2.2 hereof), enforceability, or perfection of the Liens of the
Collateral Agent in respect of the Common Collateral, unless the Trustee shall
receive a written waiver by the Collateral Agent permitting the Trustee to take
any such action.  The Trustee agrees that it will not take any action that would
hinder any exercise of remedies undertaken by the Collateral Agent under the
Credit Facility Documents in respect of the Common Collateral, including any
public or private sale, lease, exchange, transfer or other disposition of the
Common Collateral, whether by foreclosure or otherwise (other than as expressly
permitted under this Agreement); provided, the foregoing shall not prohibit the
Trustee from asserting its Liens in the Common Collateral as is necessary to
preserve such Liens under applicable law (e.g., filing an answer setting forth
its interest in the Common Collateral as part of any foreclosure action). The
Trustee hereby waives any and all rights it may have as a lien creditor or
otherwise to contest, protest, object to or interfere with the manner in which
the Collateral Agent seeks to enforce the Liens in any portion of the Common
Collateral (other than as expressly permitted under this Agreement), and the
parties hereto agree that the terms of this Agreement shall govern with respect
to the Common Collateral, even if any portion of the Liens securing the Credit
Facility Secured Claims are avoided, disallowed, set aside, or otherwise
invalidated in any judicial proceeding or otherwise.

(b) Prior to the Discharge of Indenture Secured Claims, the Collateral Agent, on
behalf of itself and the other Credit Facility Secured Parties, agrees that it
and they shall not (and hereby waives, on behalf of itself and the other Credit
Facility Secured Parties, any right to) take any action to contest or challenge
(or assist or support any other Person in contesting or challenging), directly
or indirectly, whether or not in any proceeding (including in any Insolvency or
Liquidation Proceeding), the validity, priority (as established by Section 2.2
hereof), enforceability, or perfection of the Liens of the Trustee in respect of
the Common Collateral, unless the Collateral Agent shall receive a written
waiver by the Trustee permitting the Collateral Agent to take any such action. 
The Collateral Agent, on behalf of itself and the other Credit Facility Secured
Parties, agrees that none of the Collateral Agent or any other Credit Facility
Secured Party will take any action that would hinder any exercise of remedies
undertaken by the Trustee under the Indenture Documents in respect of the Common
Collateral, including any public or private sale, lease, exchange, transfer or
other disposition of the Common Collateral, whether by foreclosure or otherwise
(other than as expressly permitted under this Agreement); provided, the
foregoing shall not prohibit the Collateral Agent from asserting its Liens in
the Common Collateral as is necessary to preserve such Liens under applicable
law (e.g., filing an answer setting forth its interest in the Common Collateral
as part of any foreclosure action).  The Collateral Agent, on behalf of itself
and the other Credit Facility Secured Parties, hereby waives any and all rights
it or the other Credit Facility Secured Parties may have as a lien creditor or
otherwise to contest, protest, object to or interfere with the manner in which
the Trustee seeks to enforce the Liens in any portion of the Common Collateral
(other than as expressly permitted under this Agreement) and the parties hereto
agree that the terms of this Agreement shall govern with respect to the Common
Collateral, even if any portion of the Liens securing the Indenture Secured
Claims are avoided, disallowed, set aside or otherwise invalidated in any
judicial proceeding or otherwise.

SECTION 2.4 Standstill Provisions.

(a) Trustee Standstill. If the Collateral Agent shall send a written notice
stating that such notice is a “Trustee Standstill Notice” (a “Trustee Standstill
Notice”) to the Trustee at any time after the occurrence and during the
continuation of a Credit Facility Event of Default, the Trustee agrees that from
and after the date of its receipt of any such Trustee Standstill Notice, the
Trustee will not exercise any of its rights or remedies in respect of the
collection on, set off against, marshalling of, or foreclosure on, the Common
Collateral under the Indenture Documents, applicable law or otherwise as a
secured creditor other than as expressly permitted under this Agreement and will
not take or receive any Common Collateral in connection with the exercise of any
such right or remedy (including recoupment or set-off), whether under the
Indenture Documents, applicable law, in an Insolvency or Liquidation Proceeding
or otherwise unless (a) the Collateral Agent has expressly waived or
acknowledged the cure of the applicable Credit Facility Event of Default in
writing or the Discharge of Credit Facility Secured Claims shall have occurred,
or (b) 90 days shall have elapsed from the date of the receipt of such Trustee
Standstill Notice.  From and after the earliest to occur of (i) the Trustee’s
receipt of such waiver or cure notice, (ii) the date on which the Discharge of
Credit Facility Secured Claims shall have occurred, or (iii) the elapsing of
such 90 day period, the Trustee may commence to exercise any of its rights and
remedies as a secured creditor with respect to the Common Collateral under the
Indenture Documents, applicable law or otherwise (subject to the provisions of
this Agreement).  The time period during which the Trustee is not permitted to
exercise rights or remedies under this section is referred to herein as the
“Trustee Standstill Period”.

(b) Collateral Agent Standstill. If the Trustee shall send a written notice
stating that such notice is an “Collateral Agent Standstill Notice” (a
“Collateral Agent Standstill Notice”) to the Collateral Agent at any time after
the occurrence and during the continuation of an Indenture Event of Default, the
Collateral Agent, on behalf of itself and the other Credit Facility Secured
Parties, agrees that from and after the date of its receipt of any such
Collateral Agent Standstill Notice, none of the Collateral Agent or any other
Credit Facility Secured Party will exercise any of its rights or remedies in
respect of the collection on, set off against, marshalling of, or foreclosure
on, the Common Collateral under the Credit Facility Documents, applicable law or
otherwise as a secured creditor other than as expressly permitted under this
Agreement and will not take or receive any Common Collateral in connection with
the exercise of any such right or remedy (including recoupment or set-off),
whether under the Credit Facility Documents, applicable law, in an Insolvency or
Liquidation Proceeding or otherwise unless (a) the Trustee has expressly waived
or acknowledged the cure of the applicable Indenture Event of Default in writing
or the Discharge of Indenture Secured Claims shall have occurred, or (b) 90 days
shall have elapsed from the date of the receipt of such Collateral Agent
Standstill Notice.  From and after the earliest to occur of (i) the Collateral
Agent’s receipt of such waiver or cure notice, (ii) the date on which the
Discharge of Indenture Secured Claims shall have occurred, or (iii) the elapsing
of such 90 day period, any of the Collateral Agent or any other Credit Facility
Secured Party may commence to exercise any of its rights and remedies as a
secured creditor with respect to the Common Collateral under the Credit Facility
Documents, applicable law or otherwise (subject to the provisions of this
Agreement).  The time period during which the Collateral Agent is not permitted
to exercise rights or remedies under this section is referred to herein as the
“Collateral Agent Standstill Period”.

(c) Subject to Section 3.1, notwithstanding anything to the contrary in Section
2.4(a) or (b), neither such Section shall be construed to prevent any action
taken by the Collateral Agent or the Trustee, as the case may be, to prepare for
or commence marketing activities for any applicable Common Collateral so long as
such preparation does not interfere in any material respect with the exercise of
rights or remedies by the other party under such Section.

ARTICLE III

ENFORCEMENT; APPLICATION OF PROCEEDS

SECTION 3.1 Exercise of Rights and Remedies. So long as this Agreement has not
been terminated pursuant to the provisions hereof, and regardless of whether or
not the Credit Facility Secured Claims or the Indenture Secured Claims,
respectively, has been accelerated or any Insolvency or Liquidation Proceeding
or similar event or proceeding has been commenced by or against any Obligor:

(a) subject to the terms of the Credit Facility Documents and this Agreement,
the Collateral Agent shall have the right to exercise rights and remedies in
respect of the Common Collateral under the Credit Facility Documents, applicable
law or otherwise. In exercising such rights and remedies with respect to such
Common Collateral, the Collateral Agent may enforce the provisions of the Credit
Facility Documents and exercise remedies thereunder and under applicable law (or
refrain from enforcing any such rights and exercising any such remedies), all in
such order and in such manner as it may determine in the exercise of its
discretion or as otherwise provided in the Credit Facility Documents. Subject to
the provisions of Section 3.1(c) and Section 3.6 hereof, such exercise and
enforcement shall include, without limitation, the rights of the Collateral
Agent to sell, lease, license or otherwise dispose of all or any portion of the
Common Collateral by private or public sale or any other means permissible under
applicable law (such sale to be free and clear of the Trustee’s Liens and the
Trustee agrees to execute any and all Lien releases requested by the Collateral
Agent in connection therewith), to incur reasonable expenses in connection with
such exercise and enforcement, and to exercise all the rights and remedies of a
secured lender under the UCC and of a secured creditor under bankruptcy or
similar laws of any applicable jurisdiction;

(b) subject to the terms of the Indenture Documents and this Agreement, the
Trustee shall have the right to exercise rights and remedies in respect of the
Common Collateral under the Indenture Documents, applicable law or otherwise. In
exercising such rights and remedies with respect to such Common Collateral, the
Trustee may enforce the provisions of the Indenture Documents and exercise
remedies thereunder and under applicable law (or refrain from enforcing any such
rights and exercising any such remedies), all in such order and in such manner
as it may determine in the exercise of its discretion or as otherwise provided
in the Indentures. Subject to the provisions of Section 3.1(c) and Section 3.6
hereof, such exercise and enforcement shall include, without limitation, the
rights of the Trustee to sell, lease, license or otherwise dispose of all or any
portion of the Common Collateral by private or public sale or any other means
permissible under applicable law (such sale to be free and clear of the
Collateral Agent’s Liens and the Collateral Agent agrees to execute any and all
Lien releases requested by the Trustee in connection therewith), to incur
reasonable expenses in connection with such exercise and enforcement, and to
exercise all the rights and remedies of a secured lender under the UCC and of a
secured creditor under bankruptcy or similar laws of any applicable
jurisdiction; and

(c) any money, property, securities or other direct or indirect distributions of
any nature whatsoever received by the Collateral Agent or any other Credit
Facility Secured Party or the Trustee resulting from the sale, disposition, or
other realization upon or other exercise of remedies in respect of all or any
part of the Common Collateral, in each case regardless of whether such money,
property, securities or other distributions are received directly or indirectly
during the pendency of or in connection with any Insolvency or Liquidation
Proceeding or otherwise, shall be applied by the Collateral Agent, such Credit
Facility Secured Party or the Trustee, as applicable, in accordance with
Section 3.6. Until so applied, such payment or distribution shall be held in
trust by such party as the property of the Secured Parties, segregated from
other funds and property held by such party.

SECTION 3.2 No Waiver of Rights.  The Trustee on the one hand, and the
Collateral Agent and the other Credit Facility Secured Parties on the other
hand, may exercise, and nothing herein shall constitute a waiver of, any right
they may have at law or equity to receive notice of, or to commence or join with
any creditor in commencing any Insolvency or Liquidation Proceeding or to join
or participate in, any action or proceeding or other activity involving the sale
or other disposition of the Common Collateral; provided that exercise of any
such right by the Trustee on the one hand, and the Collateral Agent and the
other Credit Facility Secured Parties on the other hand, shall be subject to all
of the terms and conditions of this Agreement.

SECTION 3.3 Rights as an Unsecured Creditor. Notwithstanding anything to the
contrary contained in this Agreement, the Trustee (i) may make such demands or
file such claims in respect of the Indenture Secured Claims as may be necessary
to prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders or rules of procedure, (ii) may in
any Insolvency or Liquidation Proceeding file a proof of claim or statement of
interest with respect to the Indenture Secured Claims, (iii) may accelerate the
Indenture Secured Claims pursuant to the terms and conditions of the Indenture
Documents and this Agreement, and (iv) shall have all rights and remedies it may
have as an unsecured creditor at law or in equity against any Obligor; provided
that (1) the Trustee shall not take any actions restricted by this Agreement in
respect of the Common Collateral until the Discharge of Credit Facility Secured
Claims shall have occurred, and (2) any exercise by the Trustee of its rights
and remedies and any Remedies Proceeds received as result of such actions shall
to the extent provided herein be subject to the Liens of the Collateral Agent
and to the provisions of this Agreement. Notwithstanding anything to the
contrary in this Agreement or any control agreement or any bailee agreement, so
long as the Discharge of Credit Facility Secured Claims has not occurred, the
Trustee agrees that during any Trustee Standstill Period it will not issue any
instructions to any bank or securities intermediary regarding the disposition of
funds in any deposit account (as defined in the UCC) of an Obligor or the
disposition of financial assets in any securities account (as defined in the
UCC) of an Obligor or the disposition of any Pledged Stock Collateral held by
any bailee without the prior written consent of the Collateral Agent. Each of
the Collateral Agent and any other Credit Facility Secured Party (i) may make
such demands or file such claims in respect of the Credit Facility Secured
Claims as may be necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders or rules of
procedure, (ii) may in any Insolvency or Liquidation Proceeding file a proof of
claim or statement of interest with respect to the Credit Facility Secured
Claims, (iii) may accelerate the Credit Facility Secured Claims pursuant to the
terms and conditions of the Credit Facility Documents and this Agreement, and
(iv) shall have all rights and remedies it may have as an unsecured creditor at
law or in equity against any Obligor; provided that (1) none of the Collateral
Agent nor any other Credit Facility Secured Party shall take any actions
restricted by this Agreement in respect of the Common Collateral until the
Discharge of Indenture Secured Claims shall have occurred, and (2) any exercise
by the Collateral Agent or any other Credit Facility Secured Party of its rights
and remedies and any Remedies Proceeds received as result of such actions shall
to the extent provided herein be subject to the Liens of the Trustee and to the
provisions of this Agreement.  Notwithstanding anything to the contrary in this
Agreement or any control agreement or any bailee agreement, so long as the
Discharge of Indenture Secured Claims has not occurred, the Collateral Agent
agrees on behalf of itself and the other Credit Facility Secured Parties that
during any Collateral Agent Standstill Period it will not issue any instructions
to any bank or securities intermediary regarding the disposition of funds in any
deposit account (as defined in the UCC) of an Obligor or the disposition of
financial assets in any securities account (as defined in the UCC) of an Obligor
or the disposition of any Pledged Stock Collateral held by any bailee without
the prior written consent of the Trustee.

SECTION 3.4 Control and Cash Collateral.

(a) Each of the Collateral Agent, for and on behalf of itself and each other
Credit Facility Secured Party, and the Trustee, as applicable, agree to hold all
Cash Collateral that it may receive in its (or any bailee acting on its behalf)
respective possession, custody or control as agent for the other solely for the
purpose of perfecting the Liens granted to each in such Cash Collateral subject
to the terms and conditions of this Section 3.4. The duties or responsibilities
of the Collateral Agent and the Trustee with respect to Cash Collateral under
this Section 3.4 are and shall be limited solely to holding or maintaining
control of the Cash Collateral for the other for purposes of perfecting the Lien
held by the Collateral Agent or the Trustee, as applicable.  The Collateral
Agent is not and shall not be deemed to be a fiduciary of any kind for the
Trustee, the Holders of the Securities under the Indentures or any other
Person.  The Trustee is not and shall not be deemed to be a fiduciary of any
kind for the Collateral Agent, the other Credit Facility Parties or any other
Person. Each of the Trustee and the Collateral Agent agree to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that each of the Trustee and the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral if it takes such action for that purpose as the other
reasonably requests in writing (subject to the terms of this Agreement), but
failure of the Trustee or the Collateral Agent to comply with any such request
at any time shall not in itself be deemed a failure to exercise reasonable care.

(b) The Collateral Agent and the Trustee further acknowledge and agree that,
notwithstanding anything to the contrary contained in the Indenture Pledge
Agreement or the Credit Facility Pledge Agreement to the contrary, the
Collateral Agent (or a third party on its behalf) shall hold the Control
Collateral in its possession as agent and bailee of the Trustee for purposes of
perfecting the Trustee’s Liens in the Control Collateral. The Collateral Agent
further acknowledges that, in accordance with Section 9-313(c) of the UCC as in
effect from time to time in New York, this Agreement constitutes an
authenticated record pursuant to which the Collateral Agent acknowledges that it
holds possession of the Control Collateral for the benefit of the Trustee. The
Collateral Agent agrees that it shall not relinquish possession of the Control
Collateral except to the extent that such Control Collateral is released in
accordance with the terms of this Agreement or sold or otherwise disposed of in
connection with the Collateral Agent’s exercise of its remedies under the Credit
Facility Documents. Neither the Collateral Agent nor any other Credit Facility
Secured Party shall have any obligation whatsoever to the Trustee to assure that
any Control Collateral is genuine or owned by any Obligor or any other Person. 

SECTION 3.5 Notices of Exercise.  Concurrently with any exercise by the Trustee
of any of its rights and remedies under the Indenture Documents following the
occurrence of any Indenture Event of Default, the Trustee shall give written
notice of such exercise to the Collateral Agent and shall only exercise such
rights or remedies under the Indenture Documents with respect to the Common
Collateral consistent with the terms of this Agreement.  Concurrently with any
exercise by the Collateral Agent of any of its rights and remedies under the
Credit Facility Documents following the occurrence of any Credit Facility Event
of Default, the Collateral Agent shall give written notice of such exercise to
the Trustee and shall only exercise such rights or remedies under the Credit
Facility Documents with respect to the Common Collateral in a manner consistent
with the terms of this Agreement.

SECTION 3.6 Application of Proceeds. The Collateral Agent and the Trustee hereby
agree that all Common Collateral and all proceeds in respect thereof received by
either of them in connection with the sale of, collection on, recovery from or
realization upon such Common Collateral (such proceeds “Remedies Proceeds”) upon
the exercise of any of their secured creditor rights or remedies under any of
the Credit Facility Documents, the Indenture Documents, applicable law or
otherwise, shall be promptly applied as follows:

(i) first, ratably to the payment in full in cash of costs and expenses of (i)
the Collateral Agent (including the fees and expenses of the Collateral Agent’s
counsel) and (ii) the Trustee (including the fees and expenses of the Trustee’s
counsel) in connection with such exercise,

(ii) second, after payment in full in cash of the amounts specified in
clause (i) above, to the Secured Parties for payment of their respective Claims
ratably in proportion to the aggregate amount of their respective Claims, which
amounts will be distributed to each such Secured Party until their respective
Claims are paid in full in cash, and

(iii) third, after payment in full in cash of the amounts specified in
clauses (i) through (ii), to each Obligor or any other Person lawfully entitled
to receive such surplus.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Amendments to Collateral Documents. No Collateral Document may be
amended, supplemented or otherwise modified or entered into by any Secured Party
to the extent such amendment, supplement or modification, or the terms of any
new such document, would be inconsistent with any of the terms of this Agreement
or would materially adversely affect the value of the Common Collateral or the
rights and remedies of the other Secured Parties.

SECTION 4.2 No Warranties or Liability. Each Secured Party acknowledges and
agrees that none of the Collateral Agent, the Trustee nor any other Secured
Party have made express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Collateral Documents. The Secured Parties will be
entitled to administer, manage and supervise their respective agreements with,
and loans and extensions of credit to, the Company and the other Borrowers, as
the case may be, in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and each Secured Party may administer and manage
their agreements, loans and extensions of credit without regard to any rights or
interests that each other Secured Party has in the Common Collateral or
otherwise, except as otherwise provided in this Agreement. Subject to the terms
of this Agreement, no Secured Party shall have any duty to any other Secured
Party to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an Event of Default or default under any agreements
with the Company or the other Borrowers, as the case may be, regardless of any
knowledge thereof which such Secured Party may have or be charged with.

SECTION 4.3 Amendments; Waivers. No amendment, modification or waiver of any of
the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed by each of the Collateral Agent, the Trustee and the
Company and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time.

SECTION 4.4 Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER COLLATERAL DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO RELATING
THERETO SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY (TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW) IN THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COMMON COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE OPTION OF THE COLLATERAL AGENT THE
TRUSTEE, OR SUCH OTHER SECURED PARTY, AS APPLICABLE, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE
PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK, NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH OF THE PARTIES HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

SECTION 4.5 Waiver of Jury Trial. THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF SUCH PARTIES RELATING THERETO. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER COLLATERAL DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT AND EACH SUCH OTHER COLLATERAL DOCUMENT.

SECTION 4.6 Notices. All notices permitted or required under this Agreement may
be sent to the Collateral Agent and the Trustee at its address set forth below.
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or four
Business Days after deposit in the U.S. mail (registered or certified, with
postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

         
 
  National City Bank

 
  629 Euclid Avenue
 
  Cleveland, Ohio 44114

If to the
  Facsimile: (216) 222-0103

Collateral Agent:
  Attention: Traci Sajewski

With copies to:
  Mayer, Brown, Rowe & Maw LLP

 
  214 N. Tryon Street, Suite 3800
 
  Charlotte, North Carolina 28202

 
  Facsimile: (704) 377-2033

 
  Attention: Ron D. Franklin

If to the Trustee:
  J.P. Morgan Trust Company, National Association

 
  One Oxford Centre

 
  301 Grant Street, Suite 1100
 
  Pittsburgh, PA 15219

 
  Facsimile: (412) 291-2070

 
  Attention: Ms. Bridget M. Schessler

With copies to:
  Schottenstein, Zox & Dunn Co., L.P.A.

 
  P.O. Box 165020

 
  Columbus, Ohio 43216-5020

 
  Facsimile: 614-462-5135

 
  Attn: Victoria E. Powers, Esq. and Eric M. Stoller, Esq.

If to the Company:
  Ferro Corporation

 
  1000 Lakeside Avenue
 
  Cleveland, Ohio 44114

 
  Attn: General Counsel

 
  Fax: 216-875-7275

With copies to:
  Baker & Hostetler LLP

 
  1900 E. 9th St.
 
  Suite 3200

 
  Cleveland, Ohio 44114

 
  Facsimile: 216-696-0740

 
  Attn: M.H. (Bart) Sauer III, Esq.


SECTION 4.7 Further Assurances. Each of the Collateral Agent and the Trustee
agrees that it shall take such further action and shall execute and deliver to
the other party such additional documents and instruments (in recordable form,
if requested) as such other party may reasonably request to effectuate the terms
of and the lien priorities contemplated by this Agreement.

SECTION 4.8 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSES SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

SECTION 4.9 Continuing Agreement; Binding on Successors and Assigns; No Third
Party Beneficiaries. This Agreement is a continuing agreement and shall
(a) remain in full force and effect until the earlier of the date on which
(i) Discharge of Credit Facility Secured Claims shall have occurred and (ii) the
Discharge of Indenture Secured Claims shall have occurred, (b) be binding upon
the Secured Parties and their successors and assigns, and (c) inure to the
benefit of and be enforceable by the Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), each Secured Party may assign or otherwise transfer all or
any portion of its Claims to any other Person in the manner contemplated in the
Credit Facility Documents and the Indenture Documents, and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to the applicable Secured Party, herein or otherwise. No other
Person, shall have or be entitled to assert rights or benefits hereunder.

SECTION 4.10 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.

SECTION 4.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same document. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 4.12 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.

SECTION 4.13 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties listed below. This Agreement shall be effective
both before and after the commencement of any Insolvency or Liquidation
Proceeding.

SECTION 4.14 Trustee Acting for Benefit of Holders; Collateral Agent Acting for
Benefit of Credit Facility Secured Parties.

(a) Each of the Obligors and the Collateral Agent, on its own behalf and on
behalf of the Credit Facility Secured Parties, acknowledge and agree that the
Trustee is executing this Agreement not in its individual capacity, but solely
in its capacity as Trustee under the Indentures. Each of the parties agree that
in so acting, the Trustee shall have all of the protections afforded to it under
the Indentures and related documents, including, without limitation, its rights
to indemnification thereunder. The foregoing shall not be deemed or construed to
grant any additional consent or approval rights or to modify any existing
consent or approval rights (if any) of any Holder of the Outstanding Securities
under the Indentures.

(b) Each of the Obligors and the Trustee, on its own behalf and on behalf of the
Holders under the Indentures, acknowledge and agree that the Collateral Agent is
executing this Agreement not in its individual capacity, but solely in its
capacity as Collateral Agent under the Credit Agreement. Each of the parties
agree that in so acting, the Collateral Agent shall have all of the protections
afforded to it under the Credit Agreement and related documents, including,
without limitation, its rights to indemnification thereunder. The foregoing
shall not be deemed or construed to grant any additional consent or approval
rights or to modify any existing consent or approval rights (if any) of any
Credit Facility Lender under the Credit Agreement.

SECTION 1.1

1 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

Collateral Agent:

NATIONAL CITY BANK,

By:      
Name:
Title:


Trustee:

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION

By:      
Name:
Title:


Acknowledged and Agreed:

Obligors:

FERRO CORPORATION



      By:

Name: Thomas M. Gannon
Title: Chief Financial Officer

FERRO ELECTRONIC MATERIALS INC.



      By:      

Name: Rhonda S. Ferguson
Title: Assistant Secretary

FERRO PFANSTIEHL LABORATORIES, INC.



      By:      

Name: Rhonda S. Ferguson
Title: Assistant Secretary

FERRO COLOR & GLASS CORPORATION



      By:      

Name: Rhonda S. Ferguson
Title: Secretary

FERRO INTERNATIONAL SERVICES INC.



      By:      

Name: Rhonda S. Ferguson
Title: Secretary

FERRO CHINA HOLDINGS INC.



      By:      

Name: Rhonda S. Ferguson
Title: Secretary

2